698 S.E.2d 653 (2010)
Johnny Max PUCKETT, Plaintiff,
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION, David Mitchell, Richard L. Terry, Mark Edwards, and Cherry P. Huskins, Defendants.
No. 126P10.
Supreme Court of North Carolina.
June 16, 2010.
Harvey L. Kennedy, Winston-Salem, for Johnny Max Puckett.
Elizabeth F. Parsons, Assistant Attorney General, for North Carolina Department of Correction.

ORDER
Upon consideration of the petition filed on the 23rd of March 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."